Exhibit 10.1


 

SEPARATION AGREEMENT AND RELEASE




* * * * *




SEPARATION AGREEMENT AND RELEASE dated as of November 3, 2011 (the “Agreement”)
by and between Joseph C. Passalaqua, an individual currently having an office
located at P.O. Box 2843, Liverpool, New York, 13089 (“Executive”), and
Hardwired Interactive, Inc., a corporation incorporated under the laws of the
State of Nevada, (the “Company” and together with the Executive the “Parties”
and each a “Party”). Each of the Executive and the Company is, unless otherwise
specifically identified, a “Party” and, collectively, the “Parties”).  This
Agreement is expressly for the benefit of the Parties and the Company Releasees
(as defined herein).




R E C I T A L S:




WHEREAS, the Executive has served as the Company’s sole officer, director,
principal and employee;




WHEREAS, on November 3, 2011, the Executive ceased working for the Company (the
“Cessation Date”); and




WHEREAS, the Executive desires to separate from the Company, cede control and to
settle fully and finally all differences, disputes and claims he may have
against the Company and others including, but not limited to, those differences,
disputes and claims based upon, arising out of, or relating to the Executive’s
employment relationship with Company and the cessation thereof.




NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, it is hereby agreed by and between the Parties as follows:




1.

Mutual Agreement to Terminate Relationship; Executive’s Resignation.  Company
and the Executive mutually desire to terminate Executive’s relationship with the
Company, effective as of the Cessation Date.  Further, and in connection with
the termination of his relationship with the Company, the Executive shall resign
all of his positions with the Company, including, but not limited to, his
positions as a member of the Board of Directors, as Chief Executive Officer,
President and Secretary of the Company. Concurrently with the execution and
delivery of this Agreement by the Parties, the Executive shall execute and
deliver to Company a letter of resignation, substantially in the form annexed
hereto as Exhibit A effective as of the Cessation Date (the “Executive’s
Resignation Letter”).  The Executive’s Resignation Letter shall be substantially
in the form annexed hereto as Exhibit A.




2.

Separation Consideration; Method of Delivery.  The Company agrees to pay to the
Executive:








--------------------------------------------------------------------------------







(a)

On the Cessation Date, Seven Hundred and Fifty Thousand Dollars ($750,000.00) in
the form of a non-negotiable promissory note substantially in the form annexed
hereto as Exhibit B (the “Executive Note”);




(b)

Fifty Thousand (50,000) newly issued shares of Series B preferred stock, par
value $0.001 per share, of the Company; and




(c)

Ten Thousand Dollars ($10,000.00).




3.

No Filings.  The Executive represents that up to and including the date of
execution of this  Agreement,  he has not filed any action,  claim,  charge,  or
complaint against Company or any other Company Releasee identified in Section 5
below, with any local, state, or federal agency,  self-regulatory organization
(“SRO”), or court and that he will not make such a filing  at any time
 hereafter  based upon any events or omissions  occurring prior to and up to the
date of execution of this Agreement.  In the event that any agency or court
assumes jurisdiction of any  lawsuit,  claim,  charge or  complaint,  or
 purports to bring any legal or regulatory  proceedings  against  Company or any
 other  Company Releasee  identified  in Section 5 below on the Executive’s
 behalf,  he promptly will request  that the agency,  SRO, or court  withdraw
 from or dismiss the lawsuit, claim, charge, or complaint with prejudice.
 Notwithstanding the foregoing provisions of this Section 3 to the contrary, the
Executive expressly retains any and all rights that he may have: (a) to file and
commence an action for indemnification arising under the Company’s certificate
of incorporation or by-laws (collectively, “Indemnification Claim”); provided,
however, that such right shall not apply to any Indemnification Claim which is
the basis or a part of a claim of the Company against the Executive under the
securities exchange agreement by and among the Executive, the Company, In 4,
Kft., Peter Vasko, and certain equity holders of In 4, kft. (the “Securities
Exchange Agreement”); (b) to file and commence an action to enforce payment of
the Executive Note; and (c) to enforce any of his rights under the Securities
Exchange Agreement including any claims for indemnification thereunder to the
extent in good faith he believes he is entitled thereto.




4.

Covenant Not to Sue.  In consideration for the promises set forth in this
Agreement, the Executive covenants that he will not file, participate in, or
instigate the filing of any lawsuits, complaints or charges by himself or by any
other person or party in any state or federal court or any  proceedings  before
any local, state, or federal agency, or SRO, except as required by law, claiming
that Company or any other Company Releasee identified in Section 5 below has
violated any law or obligation,  including, but not limited to, any claims that
have been made or that could have been made,  based  upon  events or  omissions
 occurring prior to and including the effective date of this Agreement.
 Notwithstanding the foregoing provisions of this Section 4 to the contrary, the
Executive expressly retains any and all rights that he may have: (a) to file and
commence an action for an Indemnification Claim; provided, however, that such
right shall not apply to any Indemnification Claim which is the basis or a part
of a claim of the Company against the Executive under the Securities Exchange
Agreement (b)  to sue to enforce payment of the Executive Note, and (c) to sue
to enforce any of his rights under the Securities Exchange Agreement including
any claims for indemnification thereunder to the extent in good faith he
believes he is entitled thereto.








2







--------------------------------------------------------------------------------







5.

Executive Release.  Subject to the Company’s obligations in this Agreement or
anything to the contrary stated herein, in consideration for the promises set
forth in this Agreement, the Executive does  hereby, for  himself and for his
heirs, representatives,  attorneys, executors,  administrators,  successors, and
assigns, release,  acquit,  and  forever  discharge  the Company and  all of its
affiliates,  subsidiaries and  divisions, and their respective stockholders,
officers, directors, partners, servants, agents, employees,  representatives,
attorneys,  employee  welfare  and  retirement  plans  and the  respective  plan
administrators and fiduciaries,  past,  present,  and future, all persons acting
under, by,  through, or in concert with any of them, and each of them (all of
whom are  hereinafter  referred to as  the “Company Releasees”), from any and
all  actions, causes of action, grievances,  obligations,  costs, expenses,
 damages, losses, claims,  liabilities,  suits, debts, demands, and benefits
(including attorneys' fees and costs actually incurred),  of whatever character,
in law or in equity, known or unknown, suspected or unsuspected, matured or
unmatured, of any kind or nature whatsoever, based  on  any  act, omission,
  event, occurrence, or nonoccurrence from the beginning of time to and
including the effective date of this  Agreement, including but not limited  to
any claims or causes of action arising out of or in any way relating to the
Executive’s employment  relationship with Company or any other Company Releasee.
 The Executive agrees that this release of claims includes, but is not limited
to, claims for breach of any implied or express contract or covenant; claims for
promissory estoppel; claims of entitlement to any pay (other than the
consideration promised in Section 2); claims of wrongful denial of insurance and
employee benefits, or any claims for wrongful termination, public policy
violations, defamation,  invasion  of privacy,  fraud,  misrepresentation,
 unfair  business practices,  emotional  distress or other common law or tort
 matters;  claims of harassment, retaliation or discrimination  under federal,
state, or local law; claims based on any  federal, state or other governmental
statute, regulation or ordinance, including, without limitation, Title VII of
the  Civil  Rights Act, as amended, the Age Discrimination  in Employment Act of
1967, the Older Worker Benefit Protection Act, the National Labor Relations Act,
the Occupational Safety Health Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974, New York State Wage and Hour Laws, the New York Occupational Safety and
Health Laws, the New York Equal Pay Law, the New York Human Rights Law, the New
York Civil Rights Act, the New York City Human Rights Act, and the New York City
Administrative Code – Title 8.  It is expressly understood by the Executive that
among the various rights and claims being  waived by the Executive in this
Agreement  are those arising under the Age  Discrimination in Employment Act of
1967 (29 U.S.C. sec. 621, et seq.), as amended.  Executive’s release of Company
under this Section 5 shall not apply to any claims of Executive under: (a) the
Company’s certificate of incorporation or by-laws for an Indemnification Claim;
provided, however, that such right shall not apply to any Indemnification Claim
which is the basis or a part of a claim of the Company against the Executive
under the Securities Exchange Agreement; (b) the Executive Note, and (c) that
certain Securities Exchange Agreement including any claims for indemnification
thereunder to the extent in good faith he believes he is entitled thereto.




6.

Mutual Non-Disparagement.




(a)

The Executive agrees that he will not make any disparaging or defamatory
statements, either orally or in writing (and, for the purposes of this
Agreement, the term “writing” includes, but is not limited to electronic
communications), to any third party concerning Company (including, but not
limited to the Company Releasees, concerning its or their officers, directors,
employees or agents, or concerning its or their services, products, offerings,
quantitative or other research, or methods of communicating such services,
products or offerings, or its or their method of doing business, or employment
practices.  The Executive agrees that he will direct his immediate family
members and representatives not to make any disparaging or defamatory
statements, either orally or in writing, to any third party concerning Company
or any other Company Releasee, concerning its or their officers, directors,
employees or agents, or concerning its or their services, products, quantitative
or other research, or methods of doing business.  Nothing herein shall preclude
the Executive from cooperating in a truthful manner with any governmental agency
or self-regulatory agency (SRO), in an investigation or review by such agency,
or testifying in a court of law or other proceeding if compelled or requested to
testify as a witness in a proceeding in which Company, or any other Company
Releasee, or Executive is a subject of the investigation, review, or proceeding.





3







--------------------------------------------------------------------------------


 

(b)

Company agrees that it will direct Peter Vasko not to make any disparaging or
defamatory statements, either orally or in writing, to any third party
concerning the Executive including, but not limited to, any statements related
to the Executive’s performance during the Executive’s tenure at Company.
 Nothing herein shall preclude Company, its corporate affiliates, or their
respective officers, directors, employees or agents from cooperating in a
truthful manner with any governmental agency or self-regulatory agency (SRO), in
an investigation or review by such agency, or testifying in a court of law or
other proceeding if compelled or requested to testify as a witness in a
proceeding in which Company, or any Company Releasee, or Executive is a subject
of the investigation, review, or proceeding.




7.

Knowing and Voluntary Agreement.  The Executive understands and agrees that he:




(a)

has had a reasonable time within which to consider this Agreement before
executing it;




(b)

has carefully read and fully understands all of the provisions of this
Agreement;




(c)

is, through this Agreement, releasing the Company and the other Company
        Releasees  from any and all claims he may have against Company and the
other Company Releasees (other than claims arising under the Executive Note and
the Securities Exchange Agreement), as stated herein but not after this
Agreement is executed by the Executive, including claims under the Age
Discrimination in Employment Act of 1967;




(d)

knowingly and voluntarily agrees to all of the terms set forth in this Agreement
in exchange for consideration that is more valuable than what Executive is
already entitled to;




(e)

knowingly and voluntarily  intends to be  legally bound by the same; and





4







--------------------------------------------------------------------------------







(f)



was advised, and hereby is advised in writing, to consider the terms of this
 Agreement  and  consult  with an  attorney of his respective choice prior to
executing this Agreement.




8.

Executive Representations and Warranties.   The Executive represents, warrants
and covenants to the Company that:




(a)

The Executive has the requisite power, authority and legal capacity to execute
and deliver this Agreement, to perform all of his obligations hereunder and to
undertake all actions required of the Executive hereunder; and all necessary
approvals of third parties with respect to such matters have been given or
obtained.

(b)

This Agreement has been duly executed and delivered by the Executive and
constitutes a valid and legally binding obligation of the Executive, enforceable
against the Executive, in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity.  The entering into of this
Agreement and the transactions contemplated hereby will not result in a
violation of any of the terms or provisions of any law applicable to the
Executive, or any agreement to which the Executive is a party or by which he is
bound.

(c)

The Executive is acquiring the Executive Note as principal for his own account
for investment purposes only and not with a view to or for distributing or
reselling the Executive Note or any part thereof or interest therein.

(d)

The Executive either alone or together with his representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating and assessing the merits and risks of the
prospective investment in the Executive Note, and has so evaluated the merits
and risks of such investment and has determined that the Executive Note is
suitable for investment for his.

(e)

The Executive acknowledges that his acquisition of the Executive Note is a
highly speculative investment, involving a high degree of risk and the Executive
is able to bear the economic risk of an investment in the Executive notes; and,
at the present time, is able to afford a complete loss of such investment.

(f)

The execution, delivery, and performance of this Agreement by Executive and the
consummation by Executive of the transactions contemplated hereby will not
conflict with or result in a default under the terms of any material contract,
agreement, obligation or commitment applicable to Executive. The execution,
delivery and performance by the Executive of this Agreement and the completion
of the transaction contemplated hereby do not and will not result in a violation
of any law, regulation, order or ruling applicable to the Executive, and do not
and will not constitute a breach of or default under any agreement to which the
Executive is a party or by which he is bound.





5







--------------------------------------------------------------------------------







(g)

The Executive understands that no securities commission, stock exchange,
governmental agency, regulatory body or similar authority has made any finding
or determination or expressed any opinion with respect to the merits of an
investment in the Executive Note.

(h)

The Executive confirms that neither the Company nor any of its directors,
employees, officers, consultants, agents or affiliates, has made any
representations (written or oral) to the Executive regarding the future value of
the Executive’s Note and acknowledges and confirms that the Executive Note is
non-transferable, not listed on any exchange and that no application has been or
will be made be made for any such listing.  In making its investment decision
with respect to the Executive Note, the Executive has relied solely upon
publicly available information relating to the Company and not upon any verbal
or written representation made by or on behalf of the Company.

(i)

The Executive is not and has not become aware of any advertisement in printed
public media or on radio, television or other form of communication (including
electronic display such as the Internet) with respect to the offering of the
Executive Note to him.

(j)

The Executive understands that the sale and delivery of the Executive Note is
conditional upon such sale being exempt from the registration and prospectus
requirements under applicable securities legislation or upon the issuance of
such orders, consents or approvals as may be required to permit such sale and
delivery without complying with such requirements.  If required under applicable
securities legislation or regulatory policy, or by any securities commission,
stock exchange or other regulatory authority, the Executive will execute,
deliver, file and otherwise assist the Company in filing such reports,
undertakings and other documents with respect to the issue of the Executive
Note.

(k)

Except as disclosed in writing to the Company, the Executive does not act
jointly or in concert with any other person or company for the purposes of
acquiring the Executive Note.

(l)

The investment in the Executive Note may have tax consequences under applicable
taxation laws, that it is the sole responsibility of the Executive to determine
and assess such tax consequences as may apply to his particular circumstances,
and the Executive has not received and is not relying on the Company for any tax
advice whatsoever.

(m)

The Executive is responsible for obtaining such legal advice as he considers
appropriate in connection with the execution and delivery of this Agreement and
his acquisition of the Executive Note hereby. The Executive acknowledges that he
has been advised that no accountant or attorney engaged by the Company is acting
as his representative, accountant or attorney in connection with this Agreement
and/or the transactions contemplated hereby.

(n)

All information which the Executive has provided or is providing the Company, or
to its agents or representatives concerning the Executive’s suitability to
acquire the Executive Note is accurate and correct as of the date of the
signature on the last page of this Agreement.  Such information includes, but is
not limited to the Executive’s personal





6







--------------------------------------------------------------------------------







financial affairs, business position and the knowledge and experience of the
Executive and the Executive’s advisors.  The Company shall maintain such
information regarding the Executive in strict confidence except as may be
required to be disclosed to governmental agencies pursuant to requirements of
applicable corporate securities and tax laws, rules and regulations regarding
the issuance and delivery of the Executive Note to the Executive.

(o)

The Executive has been provided with copies of all material information
requested by either the Executive, the Executive’s purchaser representative or
other representing the Executive, including any information requested to verify
any information furnished, and there has been direct communication between the
Executive and his representatives on the one hand and the Executive and the
Executive’s representatives and advisors on the other in connection with
information regarding the acquisition of the Executive Note under this
Agreement.  There has been made available the opportunity to ask questions of
and receive answers from the Company and/or the directors, officers, employees
or representatives of the Company concerning the issuance and deliver of the
Executive Note under this Agreement and to obtain any additional information (to
the extent the Company possesses such information or can acquire it without
unreasonable effort or expense) desired or necessary to verify the accuracy of
the information provided.  

(p)

The Executive represents and warrants that the Executive is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D, as promulgated
under the ’33 Act and, particularly, is either: (i) a natural person whose
individual net worth, or joint net worth with his spouse, as of the date of this
Agreement, exceeds $1,000,000; or (ii) a natural person who had an individual
income in excess of $200,000 in each of the two most recent years or joint
income with his spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year

(q)

The Executive acknowledges that the Executive Note shall bear a legend
substantially as follows:

“THIS NON-NEGOTIABLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER AND MAY NOT, BY ITS TERMS, BE TRANSFERRED OR
SOLD.”

 

(r)

The Executive understands and acknowledges that the Company has the right not to
record a purported transfer of the Executive Note.

(s)

The Executive confirms that he has been advised to consult with his own legal
and financial advisors with respect to the suitability of the Executive Note
(and the non-transferability restrictions thereon) as an investment for the
Executive and confirms that no representation has been made to his by or on
behalf of the Company with respect thereto.





7







--------------------------------------------------------------------------------







9.

Full and Independent Knowledge.  The Parties represent that they have discussed
 thoroughly  all  aspects  of this  Agreement  with  their  respective
attorneys,  fully  understand all of the  provisions of the  Agreement,  and are
voluntarily entering into this Agreement.




10.

No Representations.  The Parties acknowledge that, except as expressly set forth
herein, no representations of any kind or character have been made to induce the
execution of this Agreement.




11.

Mutual Non-Admission of Liability.  Each of the Parties hereby expressly
acknowledges that the execution of this Agreement and the mutual consideration
provided hereunder are not and shall not be construed in any way as an admission
of wrongdoing or liability on the part of any Party arising out of or
attributable to the Executive’s relationship with and employment at Company or
the termination of those relationships.




     

12.

Waiver.  The failure of any Party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.




13.

Miscellaneous.  




(a)

The language of all parts in this Agreement shall be construed as a whole,
 according to its fair meaning,  and not strictly for or against any Party, each
Party having had a hand in its drafting;




(b)

Should any provision in this Agreement be declared or determined to be illegal
or invalid, the validity of the remaining parts, terms,  or  provisions  shall
not be affected  thereby, and the illegal or invalid part, term, or provision
 shall be deemed not to be part of this Agreement,  and all remaining provisions
shall remain valid and enforceable.




(c)

Except as otherwise expressly provided in the Securities Exchange Agreement,
this  Agreement  sets  forth the  entire  agreement  between  the Parties
pertaining to the subject matter of this Agreement and fully supersedes any
prior agreement or understanding pertaining to the subject matter hereof;




(d)

The headings used herein are for reference only and shall not affect the
construction of this Agreement.




14.

Counterparts.   This Agreement may be executed in one or more counterparts, by
facsimile or original signature, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.




15.

      Notification.  Notice to be given under this Agreement shall be deemed
given,

when received, and if sent by reputable courier (DHL, FedEx or UPS), as follows:








8







--------------------------------------------------------------------------------







If to the Company, to:




In 4, Kft.

1078 Budapest
Marek Jozsef utca 35

Attention: Mr. Peter Vasko

Fax No.: +36-1-786-9783




If to the Executive, to




Mr. Joseph Passalaqua

P.O Box 2843

Liverpool, New York, 13090

Fax No.: (315) 451-3964




With Copies (which shall not constitute notice) to:




Lucosky Brookman LLP

33 Wood Avenue South, 6th Floor

Iselin, New Jersey 08830

Attention: Joseph Lucosky, Esq.

Fax No.: (732) 395-4401




16.

Governing Law.  All questions concerning the construction, validity,

Enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each Party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the city of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each Party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such Party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.




17.

Entire Agreement.  This Agreement and the related documents referenced herein

represent the entire agreement between the Parties relating to the subject
matter hereof, and supersedes all prior agreements, understandings and
negotiations, written or oral, with respect to such subject matter.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





9







--------------------------------------------------------------------------------










[SIGNATURE PAGE TO THE SEPARATION AGREEMENT AND RELEASE]
















IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the day and year first-above written.










HARDWIRED INTERACTIVE, INC.







By:__________________________________

     Name: Peter Vasko

     Title: President











10







--------------------------------------------------------------------------------










EXHIBIT A




[FORM OF LETTER OF RESIGNATION]







Mr. Joseph Passalaqua

7325 Oswego Road, Suite D

Liverpool, New York, 13090










November 3, 2011




BY HAND




Hardwired Interactive, Inc.
















Ladies and Gentlemen:




Effective as of November 3, 20011, I hereby resign my position as a director of
Hardwired Interactive, Inc. and, additionally, resign all of my officer
positions with Hardwired Interactive, Inc., including but not limited to, my
positions as Chief Executive Officer, President and Secretary.







Sincerely,










Joseph C. Passalaqua














--------------------------------------------------------------------------------







EXHIBIT B




[EXECUTIVE NOTE]












